Exhibit 10.3
MSD
SPECIAL SEPARATION PROGRAM
FOR
“SEPARATED” EMPLOYEES
Eligible Employees: Employees of Merck Sharp & Dohme Corp. (and certain of its
subsidiaries) who are not subject to a collective bargaining agreement and:
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between January 1, 2009 through December 31, 2011; and
(2) who, as of their Separation Date are

  •   Less than age 49; or     •   At least age 49 but not yet age 64 with less
than 9 years of Credited Service

Effective Date:      As of November 3, 2009
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


 



--------------------------------------------------------------------------------



 



This document summarizes the benefits for which a “Separated Employee” may be
eligible under the Special Separation Program and other employee benefit plans
and programs of Merck Sharp & Dohme,Corp. (“MSD”). Unless otherwise noted below,
the terms and conditions of MSD’s employee benefit plans and programs applicable
on an employee’s termination of employment from the Employer are as described in
the applicable sections of the current MSD Benefits Book (and applicable
summaries of material modification) previously provided to you or provided to
you with this Brochure, as such plans and programs (and the applicable sections
of the MSD Benefits Book) may be amended from time to time. (A copy of the
applicable sections of the MSD Benefits Book (and applicable summaries of
material modification) can be obtained on line at http://hr.merck.com or
www.merck.com/benefits or by calling the Merck Benefits Service Center at
1-800-666-3725). However, to the extent that the terms below differ from those
described in the applicable sections of the current MSD Benefits Book (and
applicable summaries of material modification), this communication constitutes a
summary of material modifications and should be kept with that book.
“Separated Employees” are certain nonunionized employees of the Employer
(1) who experience a Separation From Service (as that term is defined in the
Separation Benefits Plan) on or between January 1, 2009 through December 31,
2011; and
(2) who, as of their Separation Date, is:

  •   Less than age 49 or     •   At least age 49 but not yet age 64 with less
than nine years of Credited Service

Separated Employees are only those employees who are designated by MSD as
“Separated Employees.” “Separated Employees” do not include employees who
terminate employment in any way that does not constitute a Separation From
Service as determined by MSD, including employees who resign for any reason.
Benefits described in this Brochure only apply to Separated Employees and do not
apply to any other employees of Merck or its subsidiaries or affiliates,
including the Employer.
If you have been designated as a Separated Employee, MSD will provide you with a
separation letter (the “Separation Letter”) that will describe the Special
Separation Program benefits for which you are eligible and include a release of
legal claims against Merck and its subsidiaries and affiliates, including the
Employer, and may also include other terms, such as non-solicitation and
non-competition provisions, as MSD in its sole discretion decides to include. In
order to receive the benefits under the Special Separation Program, you must
sign and return the Separation Letter by the date stated in the letter (the
“Separation Letter Return Date”) and, if a revocation period is applicable to
you, not revoke the letter within the revocation period.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


2



--------------------------------------------------------------------------------



 



Special Separation Program
All benefits under this Special Separation Program are contingent upon the
Separated Employee signing (and, if a revocation period is applicable, not
revoking) the Separation Letter. They consist of:

  •   Separation Pay     •   Outplacement Services     •   Eligibility for
continued medical, dental and life insurance benefits     •   Eligibility for a
special payment in lieu of an AIP/EIP bonus for the performance year in which
his or her Separation Date occurs if his or her Separation Date occurs after
June 30 and on or before December 31 of that performance year     •  
Eligibility for extended use of the day care center

Separation Pay, Outplacement Benefits and continued medical, dental and life
insurance benefits are described in the Separation Plan SPD distributed with
this Brochure.
This Brochure describes the following:

  •   the eligibility for extended use of the day care center, if applicable,
under the Special Separation Program in exchange for signing and not revoking
the Separation Letter;     •   the benefits for those Separated Employees who do
not sign, or who sign and, if a revocation period is applicable to them, later
revoke, the Separation Letter; and     •   the terms and conditions of certain
MSD benefit plans and programs as they apply to any separated employee without
regard to whether they sign the Separation Letter.

Medical (including Prescription Drug) and Dental
Medical (including Prescription Drug) and Dental — If You Do Not Sign the
Separation Letter
If you do not sign the Separation Letter (or if a revocation period is
applicable to you, you revoke the Separation Letter), your medical and dental
coverage options in effect on your Separation Date will continue under MSD’s
medical and dental plans (as they may be amended from time to time) until the
end of the month in which your Separation Date occurs; provided, however, if
your Separation Date occurs on or before December 31, 2009, such coverage will
continue until the end of the month following the month in which your Separation
Date occurs. At the end of that period, you will be eligible to elect to
continue your coverage in accordance with COBRA for up to 18 months from your
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


3



--------------------------------------------------------------------------------



 



Separation Date. If you have no medical and/or dental coverage under MSD’s
medical and dental plans on your Separation Date, you will not have medical
and/or dental coverage, as applicable, after your Separation Date nor will you
be eligible to elect such coverage under COBRA.
Special Separation Program — Medical (including Prescription Drug) and Dental —
If You Sign the Separation Letter
Under the Special Separation Program, if you sign the Separation Letter (and if
a revocation period is applicable to you, do not revoke the Separation Letter),
you will be eligible to continue medical and dental coverage under MSD’s plans
(as they may be amended from time to time) for the Separation Pay Period as more
fully described in the Separation Plan SPD. If the Separation Pay Period is less
than six months, you may continue medical and dental coverage for six months.
Your contributions to continue such coverage will be the same as the
contributions for active employees, as they may change from time to time and
will be payable to MSD (or its designee) in the time and manner specified by MSD
from time to time. If you do not pay the required contributions to MSD (or its
designee) in the time and manner specified by MSD from time to time, your
coverage will be terminated and it will not be reinstated. Provided you have
paid the required contributions to continue coverage, at the end of the
Separation Pay Period or, if the Separation Pay Period is less than 6 months, at
the end of the 6-month period during which medical and dental coverages are
provided, you may elect to continue your coverage in accordance with COBRA for
up to an additional 18 months.
Continuation of medical and dental coverages under the Special Separation
Program is subject to the early forfeiture provisions described in the
Separation Plan SPD.
Life Insurance
Life Insurance — If You Do Not Sign the Separation Letter
If you do not sign the Separation Letter (or if a revocation period is
applicable to you, you revoke the Separation Letter), your employee group term
life, dependent life, and survivor income protection will continue for 31 days
after your Separation Date. After this 31-day period you may elect to continue
these coverages at the level in effect on your Separation Date under MSD’s Life
Insurance Plan (as it may be amended from time to time). You may continue these
coverages at your cost for up to the earlier of 30 months from your Separation
Date or age 65. If you wish to continue your survivor income protection and/or
your dependent life coverage, you must continue your employee group term life
(basic and optional). To continue your life insurance coverage(s) you must
contact the Merck Benefits Service Center (1-800-666-3725) within 31 days after
your Separation Letter Return Date and you must pay
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


4



--------------------------------------------------------------------------------



 



the applicable premium in the time and manner specified by MSD. If you fail to
pay the premium in the time and manner specified by MSD, your coverage(s) will
be terminated and they will not be reinstated. If you are interested in
continuing your coverage(s), contact the Merck Benefits Service Center
(1-800-666-3725) for more information.
Your accidental death and dismemberment coverage ends on your Separation Date.
A full month’s premium may be deducted from your paycheck for the month in which
your Separation Date occurs.
Special Separation Program — Life Insurance — If You Sign the Separation Letter
Under the Special Separation Program, if you sign the Separation Letter (and if
a revocation period is applicable to you, do not revoke the Separation Letter),
your basic employee group term life insurance coverage will continue under MSD’s
Life Insurance Plan (as it may be amended from time to time) until the earlier
of (i) last day of the month in which the Separation Pay Period ends, or, if the
Separation Pay Period is less than 6 months, then for 6 months beginning on the
first of the month coincident with or following your Separation Date as more
fully described in the Separation Plan SPD, or (ii) age 65. If your basic
employee group term life coverage is under the “Old Format” (that is, equal to
2x base pay), your contributions to continue such coverage will be the same as
the contributions for active employees, as they may change from time to time and
will be payable to MSD (or its designee) in the time and manner specified by MSD
from time to time. If you do not pay the required contributions to MSD (or its
designee) in the time and manner specified by MSD from time to time, your
coverage will default to “New Format” (that is 1x base pay). No contributions
are required if your basic employee group term life coverage is under the “New
Format” (that is 1x base pay). Continuation of basic life insurance under the
Special Separation Program is subject to the early forfeiture provisions
described in the Separation Plan SPD.
If you sign the Separation Letter (and if a revocation period is applicable to
you, do not revoke the Separation Letter) and your basic life insurance
continues, you may also continue optional term life, dependent life and survivor
income protection at your cost for up to the earlier of 30 months from your
Separation Date or age 65. If you wish to continue your survivor income
protection and/or your dependent life coverage, you must continue your optional
employee group term life. To continue your optional life insurance coverage(s)
you must contact the Merck Benefits Service Center (1-800-666-3725) within
31 days after your Separation Letter Return Date and you must pay the applicable
premium in the time and manner specified by MSD. If you fail to pay the premium
in the time and manner specified by MSD, your optional coverage(s) will be
terminated and
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


5



--------------------------------------------------------------------------------



 



they will not be reinstated. If you are interested in continuing your optional
coverage(s), contact the Merck Benefits Service Center (1-800-666-3725) for more
information. After the Separation Pay Period, you may continue your basic
employee group term life coverage at your cost for the remainder of the period
ending at the earlier of the expiration of the 30-month period from your
Separation Date or age 65. At that time, if you are interested in continuing
your basic life coverage, you must contact the Merck Benefits Service Center
(1-800-666-3725).
If your basic life insurance ends as a result of the early forfeiture provisions
of the Separation Benefits Plan, you will not be allowed to continue your
optional coverages under the 30-month continuation provisions. See the life
insurance section of the MSD Benefits Book (and applicable summaries of material
modification) for description of conversion rights.
The chart below is provided for your convenience to compare the medical, dental
and life insurance benefits offered under the Special Separation Program to the
normal plan provisions.

              Regular Plan Provisions   Special Separation Program (if sign
letter)
Medical, Dental,
Prescription Drug
  If Separation Date is on or after 1/1/2010: Benefits continue to the end of
the month in which your Separation Date occurs; eligible for COBRA afterward

If Separation Date is on/before 12/31/2009: Benefits continue to the end of the
month following the month in which your Separation Date occurs; eligible for
COBRA afterward   Benefits continue to the end of the month in which the
Separation Pay Period ends (or a minimum of 6 months), provided you pay the
applicable employee contributions in the time and manner specified by MSD (or
its designee); eligible for COBRA afterward
 
       
Basic Employee Term Life Insurance (New Format-maximum 1x base pay; Old Format
-2x base pay)
  Coverage at level in effect on Separation Date continues for 31 days; you may
elect to continue coverage for up to 30 months (but not beyond age 65) from your
Separation Date at your cost   Coverage continues to the end of the month in
which the Separation Pay Period ends (or a minimum of 6 months) (but not beyond
age 65), provided you pay the applicable employee contributions in the time and
manner specified by MSD (or its designee); you may elect to continue coverage
for the balance of up to 30 months (but not beyond age 65) from your Separation
Date at your cost
 
       
Optional Employee Group Term Life, Dependent Life, Survivor Income
  Coverage at level in effect on your Separation Date continues for 31 days; you
may elect to continue coverage for up to 30 months (but not beyond age 65) from
your Separation Date at your cost   Coverage at level in effect on your
Separation Date continues for 31 days; you may elect to continue coverage for up
to 30 months (but not beyond age 65) from your Separation Date at your cost
 
       
AD&D
  No coverage   No coverage

Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


6



--------------------------------------------------------------------------------



 



Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—
As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when a Separated Employee’s Separation Date occurs
during a performance year. Actual AIP/EIP bonuses with respect to the
performance year immediately preceding the Separated Employee’s Separation Date
may be paid to employees whose employment terminates between January 1 and the
time AIP/EIP bonuses are paid for that year to other employees . No AIP/EIP or
special payment in lieu of a bonus with respect to the performance year in which
the Separation Date occurs is payable for any employee separated January 1
through June 30, inclusive. A special payment in lieu of a bonus is payable
under this program with respect to the performance year in which the Separation
Date occurs only for employees whose Separation Dates occur on or after July 1
and on or before December 31 of that performance year. For executives who are
listed in the Summary Compensation Table for the most recent proxy materials
issued by Merck in connection with the annual meeting of shareholders, the
amount of payment in lieu of EIP award, if any, will be guided by the following
principles, but Merck retains complete discretion to pay more, or less, than
those amounts. The Employer reserves the right to treat the payment of AIP/EIP
bonuses and/or the special payments in lieu of AIP/EIP bonuses as supplemental
wages subject to flat-rate withholding (that is, not taking into account any
exemptions).
If Your Separation Date occurs between January 1 and prior to the time AIP/EIP
bonuses are paid for the prior performance year
If your Separation Date occurs on or after January 1 and prior to the day
AIP/EIP bonuses for the prior performance year are paid to other MSD employees,
you will be eligible for consideration for an AIP/EIP bonus with respect to the
prior complete performance year on the same terms and conditions as other MSD
employees. Provided you are in a class of employees eligible for an AIP/EIP,
your AIP/EIP bonus, if any, will be paid to you at the same time AIP/EIP bonuses
are paid to other MSD employees or will be deferred in accordance with your
applicable deferral election for that AIP/EIP performance year, as applicable.
Eligibility for consideration for AIP/EIP bonus is not contingent upon your
signing the Separation Letter. You will not be eligible for any AIP/EIP or
payment in lieu of an AIP/EIP for the performance year in which your Separation
Date occurs.
If Your Separation Date occurs between the time AIP/EIP bonuses for the prior
performance year are paid and June 30
If your Separation Date occurs after AIP/EIP bonuses for the prior performance
year are paid to other MSD employees and on or before June 30, you will not be
eligible for consideration for an AIP/EIP bonus or the special in lieu of bonus
payment described below whether or not you sign the Separation Letter.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


7



--------------------------------------------------------------------------------



 



If Your Separation Date occurs after June 30 and on or before December 31
If your Separation Date occurs after June 30 and on or before December 31, a
special payment in lieu of an AIP/EIP with respect to the performance year in
which your Separation Date occurs may be paid only if you sign (and, if a
revocation period is applicable to you, do not revoke) the Separation Letter.
The special payment, if any, will be calculated based on the target bonus
applicable to you under the Annual Incentive Program/Executive Incentive Program
with respect to the current performance year and the number of full and partial
months you worked in the current performance year and is subject to adjustment
by Merck in its sole discretion based on a variety of factors, including but not
limited to your documented poor or extraordinary performance in the current
performance year. If you receive a special payment in lieu of an AIP/EIP bonus,
it will be paid to you (less applicable withholding) as soon as administratively
feasible following your Separation Date. However, if you elected to defer your
AIP/EIP bonus, that election will apply to payments made in lieu of AIP/EIP
bonus.
OTHER BENEFITS AND PROGRAMS
Stock Options, Restricted Stock Units and Performance Stock Units
Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.
Outstanding Stock Options, RSUs and PSUs
Whether you sign the Separation Letter or not, the separation provisions
applicable to stock options, RSUs and PSUs will apply to any outstanding
incentives you hold on your Separation Date. The separation provisions may
differ based on the grants. IT IS YOUR REPSONSIBILITY TO FAMILIARIZE YOURSELF
WITH THE TERMS OF INDIVIDUAL GRANTS.
Stock Options (separation terms)
Generally, for outstanding annual and quarterly stock option grants made prior
to 2001, the terms are:

    Vested options will expire upon the earlier of (i) the day before the
one-year anniversary of your Separation Date or (ii) the original 10-year
expiration date.

Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


8



--------------------------------------------------------------------------------



 



Generally, for outstanding annual and quarterly stock option grants made in 2001
and thereafter through 2009:

    Unvested options will vest on the Separation Date. You will then have two
years to exercise them and previously vested grants. All outstanding vested
options—including those previously vested—will expire on the day before the
second anniversary of your Separation Date (or their original expiration date,
if earlier).

Generally, for outstanding annual and quarterly stock option grants made during
2010 and thereafter, terms differ depending on whether your employment
terminated due to the sale of your division or otherwise in an involuntary
termination:

  •   If your employment is terminated due to the sale of your subsidiary,
division or joint venture, options that would have become exercisable within one
year of your Separation Date will vest on your Separation Date and all others
immediately expire. All unexpired options will expire on the day before the
first anniversary of your Separation Date (or their original expiration date, if
earlier).     •   If your employment terminates due to an other involuntary
termination, options that are unvested on your Separation date will expire on
your Separation Date. Options that are vested on your Separation Date will
expire on the day before the first anniversary of your Separation Date (or their
original expiration date, if earlier).

Key R&D, MRL and MMD new hire stock option grants and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.
If your employment is terminated through either a sale or an other involuntary
termination and you later are rehired on or after 1/1/2010, stock options that
are unexercised and outstanding on your rehire date will continue to be treated
as described above.
RSUs (separation terms)
For RSUs granted before 1/1/2010, under the separation provisions of the RSUs, a
pro rata portion of your annual grants of restricted stock units, if any,
generally will vest and become distributable at the same time as if your
employment had continued; the remainder of the grant will expire on your
Separation Date. Different terms may apply to RSUs that were not granted as part
of the annual RSU grants. See the term sheets applicable to RSUs granted to you,
if any.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


9



--------------------------------------------------------------------------------



 



For each annual and quarterly RSU grant made on or after 1/1/2010, terms differ
depending on whether your employment terminated due to the sale of your division
or otherwise in an involuntary termination:
If your employment is terminated due to the sale of your subsidiary, division or
joint venture, the following portion of your RSU awards and accrued dividends
will be distributed at the time distributed to active employees: one-third if
your Separation Date is on or after the grant date but before the first
anniversary of the grant date; two-thirds if your Separation Date is on or after
the first anniversary of the grant date but before the second anniversary of the
grant date; and all if your Separation Date is on or after the second
anniversary of the grant date.
If your employment terminates in an other involuntary termination and your
Separation Date occurs

  •   on or after the first anniversary of the RSU grant date, a pro rata
portion of your RSU grant generally will vest and become distributable to you
(together with any applicable accrued dividend equivalents) at the same time as
if your employment had continued; the remainder of the grant will expire on your
Separation Date; or     •   before the first anniversary of the RSU grant date,
the entire grant (together with any applicable accrued dividend equivalents)
will expire on your Separation Date.

See the term sheets applicable to RSUs granted to you, if any.
PSUs (separation terms)
For PSUs granted before 1/1/2010, under the separation provisions of the PSUs, a
pro rata portion of your annual grant of performance share units will be payable
when the distribution, if at all, with respect to the applicable performance
year is made to active employees. See the term sheets applicable to PSUs granted
to you, if any.
For each PSU granted on or after 1/1/2010, terms differ depending on whether
your employment terminated due to the sale of your division or otherwise in an
involuntary termination.
If your employment is terminated due to the sale of your subsidiary, division or
joint venture, the following portion of your PSU awards will be distributed at
the time distributed to active employees, based on actual performance: one-third
if your Separation Date is on or after the grant date but before the first
anniversary of the grant date; two-thirds if your Separation Date is on or after
the first anniversary of the grant date but before the second anniversary of the
grant date; and all if your Separation Date is on or after the second
anniversary of the grant date.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


10



--------------------------------------------------------------------------------



 



If your employment terminates in an other involuntary termination and your
Separation Date occurs

  •   on or after the first anniversary of the PSU grant date, a pro rata
portion of your PSU grant generally will vest and become distributable to you at
the same time as if your employment had continued and based on actual
performance; the remainder of the grant will expire on your Separation Date; or
    •   before the first anniversary of the PSU grant date, the entire grant
will expire on your Separation Date.

See the term sheets applicable to PSUs granted to you, if any.
If you have any question about your stock options, RSUs or PSUs, you can call
the Support Center at 1-866-MERCK-HD (1-866-637-2543).
* * *
The following describes the terms and conditions of certain MSD benefit plans
and programs as they apply to employees whose employment with the Employer
terminates for any reason. For additional information, see the applicable
sections of the current MSD Benefits Book (and applicable summaries of material
modification).
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


11



--------------------------------------------------------------------------------



 



Dependent Care Reimbursement Account
Your participation in the Dependent Care Reimbursement Account (“DCRA”) ends on
your Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after employment with the Employer ends)
can be reimbursed but only up to the amount actually contributed to the account.
Claims for those expenses must be submitted to Horizon Blue Cross Blue Shield by
April 15th of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.
Financial Engines
Your eligibility to use the Financial Engines financial planning tool will end
on your Separation Date.
Financial Planning
If your Separation Date occurs on or before 12/31/2009: If you elected Financial
Planning for the 2009 plan year, you will continue in this benefit through the
remainder of the calendar year in which your Separation Date occurs. Your
remaining cost for this benefit will be deducted from your final pay check, or,
if necessary, from any Separation Pay paid pursuant to the Separation Benefits
Plan. Your Financial Planning election is irrevocable and cannot be changed. The
Financial Planning benefit has been eliminated from the Flexible Benefits
Program as of 1/1/2010.
If your Separation Date occurs on or after 1/1/2010: Your company-paid financial
planning benefit will continue through the end of the calendar year in which
your Separation Date occurs.
Flexible Benefits Program
The Flexible Benefits Program consists of the following MSD plans and programs:
medical, dental, vision, health care and dependent care reimbursement accounts,,
life insurance (including basic and optional term life, dependent term life,
survivor income and accidental death and dismemberment), long term care, long
term disability and ending 12/31/09, financial planning. Your participation in
these plans ends as described elsewhere in this communication. However, a full
month of contribution/premium for your coverage under these plans in effect on
your Separation Date may be deducted from your paycheck for the month in which
your Separation Date occurs.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


12



--------------------------------------------------------------------------------



 



Health Care Reimbursement Account
Your participation in the Health Care Reimbursement Account (“HCRA”) ends on
your Separation Date, unless you elect to continue to participate in accordance
with COBRA for the remainder of the calendar year in which your Separation Date
occurs. If you elect to continue participation in HCRA under COBRA, you must
make your required contributions on an after-tax basis. Eligible expenses
incurred while you participate in HCRA during the calendar year in which your
Separation Date occurs can be reimbursed up to your entire elected amount.
Claims incurred after your participation in HCRA ends cannot be reimbursed, no
matter how much money is left in the account. Claims for expenses incurred
during the calendar year in which your Separation Date occurs and while you are
a participant in HCRA must be submitted to Horizon Blue Cross Blue Shield by
April 15 of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.
Long Term Care
If you elected coverage under MSD’s Long Term Care Plan for you (or your spouse
or same-sex domestic partner), that coverage will end on your Separation Date.
However, if you want to continue coverage without interruption, you must contact
CNA (the insurer) and pay your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
1-800-528-4582.
Long Term Disability
Your participation in the Long Term Disability Plan will end on the last day of
the month in which your Separation Date occurs. In other words, you must have
satisfied the 26-week eligibility period by the end of the month that includes
your Separation Date to be eligible for LTD benefits. If you are disabled and
receiving income replacement benefits under the Long Term Disability Plan on
your Separation Date, those benefits will continue in accordance with the terms
of the Long Term Disability Plan. However, Separation Pay paid by the Employer
under the Special Separation Program will act as an offset from benefits payable
under the Long Term Disability Plan (meaning the LTD benefits will be reduced by
Separation Pay).
Pension
If you have at least 5 years of Vesting Service (as that term is defined in the
Retirement Plan) as of your Separation Date, you will be a “terminated vested”
participant in the Retirement Plan. This means that your employment will have
terminated before you were eligible to “retire” from active service with the
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


13



--------------------------------------------------------------------------------



 



Employer (generally, age 55 with at least 10 years of Credited Service (as that
term is defined in the Retirement Plan)) and that you have a “vested” pension
under the Retirement Plan.
If you are a “terminated vested” participant, your benefits under the Retirement
Plan must begin no later than the first day of the month following age 65 after
your employment terminates. However, you can start receiving a reduced benefit
on the first day of any month after you reach age 55. The early payment
reduction for a “terminated vested” participant is an “actuarial” reduction.
That is, your life expectancy and certain other actuarial assumptions are used
in calculating the reduction amount. You should expect this to reduce your
benefits substantially because by commencing your benefit early, you receive
benefits earlier and for a longer period. A table illustrating examples of
actuarial reductions from the age 65 benefit and a more detailed explanation of
the benefits for “terminated vested” participants can be found in the Salaried
Retirement Plan section of the current MSD Benefits Book (and applicable
summaries of material modification). If you do not have at least 5 years of
Vesting Service as of your Separation Date, you will not be eligible for a
benefit under the Retirement Plan.
After you leave the Employer, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your life
income will be at age 65. This will be sent to you within approximately one year
from your Separation Date. If any portion of your benefit is from a different
plan, such as the Retirement Plan for Hourly Employees of MSD, there is an
offset which reduces the benefit from the Retirement Plan. The aggregate lump
sum benefit payable from two different plans generally differs slightly from a
lump sum payable from only one plan (especially if different interest rate
methodologies apply).
Payments not Compensation for Retirement Plan. Separation Pay is not
compensation for Retirement Plan purposes. A bonus or the special payment, if
any, in lieu of an AIP/EIP bonus paid after your Separation Date is also not
compensation for Retirement Plan purposes.
Sales Incentive Plan
If you are a participant in a sales incentive plan of Merck or its subsidiaries,
including the Employer, on your Separation Date, your eligibility to be paid a
bonus, if any, will be determined under the terms and conditions of the plan in
which you are a participant.
Savings Plan
Any Separation Pay you receive under the Special Separation Program is not Base
Pay and may not be contributed to the Savings Plan. A pro-rata deduction
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


14



--------------------------------------------------------------------------------



 



will be made to the Savings Plan based on the percentage of your monthly base
pay you receive for the month in which your Separation Date occurs. If you have
a plan loan and do not repay it within 45 days of your Separation Date, the loan
will be declared in default and reported as a taxable distribution to the
Internal Revenue Service.
You generally may receive a final distribution from the Savings Plan at any time
after your Separation Date. However, if your account balance is $5,000 or less,
your account balance automatically will be distributed to you soon after your
Separation Date. If, upon reaching age 65, you have not previously elected to
receive your benefits, your account balance will be distributed to you without
regard to its amount. Review the information in the Salaried Savings Plan
section of the current MSD Benefits Book (and applicable summaries of material
modification) for additional information on Receiving a Final Distribution.
Short Term Disability
Subject to applicable state law, your participation in the Short Term Disability
Plan ends on your Separation Date. If you are disabled and are receiving income
replacement benefits under the Short Term Disability Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Separation Pay paid by the Employer under the
Special Separation Program will act as an offset from benefits payable under the
Short Term Disability Plan (meaning the STD benefits will be reduced by
Separation Pay). Where state law does not permit such offsets to be made to STD
benefits (or where MSD in its sole and absolute discretion determines it is
easier for the Employer to administer), STD benefits will instead act as an
offset from Separation Pay paid (or payable) by the Employer under the Special
Separation Program (meaning Separation Pay will be reduced by the STD benefits).
Travel Accident
Your coverage under the Travel Accident Insurance Plan ends on your Separation
Date.
Vacation Pay
You will be paid for any amount of vacation that you have accrued but not used
as of your Separation Date. Conversely, you must reimburse MSD for any vacation
you used prior to your Separation Date that you had not earned as of your
Separation Date. Any such amounts to be reimbursed may be deducted from
Separation Pay paid pursuant to the Separation Benefits Plan.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


15



--------------------------------------------------------------------------------



 



Vision
Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.
* * *
The Special Separation Program described here currently is scheduled to be in
effect for Separations From Service that occur from January 1, 2009 through
December 31, 2011. MSD retains the right (to the extent permitted by law) to
amend or terminate the Special Separation Program and any benefit or plan
described in this brochure (or otherwise) at any time. However, following a
“change in control” of Merck (as defined in the Merck & Co., Inc. Change in
Control Separation Benefits Plan, as it may be amended from time to time),
certain limitations apply to MSD’s ability to amend or terminate this and other
benefit plans. Notwithstanding the foregoing, through November 3, 2010 a “change
in control” shall include both a “Change in Control” with respect to Merck and
an “MSD Change in Control” with respect to MSD, as both terms are defined in the
Merck & Co., Inc. Separation Benefits Plan, as amended and restated as of
November 3, 2009.
While it has no current intention to do so, MSD also may extend, decrease or
enhance, the Special Separation Program in the future. If you sign and return
the Separation Letter by the Separation Letter Return Date, any later amendment
or termination will not decrease or increase the amount of Separation Pay you
are eligible to receive under the Special Separation Program.
Notwithstanding anything in the Special Separation Program to the contrary,
benefits under the Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. MSD will take any and all steps it determines are necessary, in
its sole and absolute discretion, to adjust benefits under the Special
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.
Payments made on account of separation from service are limited during the six
months following the termination of employment of a “Specified Employee” as
defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Special Separation Program to the
contrary, if a Covered Employee is a
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


16



--------------------------------------------------------------------------------



 



“Specified Employee” on his or her Separation Date, to the extent required by
Section 409A of the Internal Revenue Code of 1986, as amended, no payments will
be made during the six-month period following termination of employment.
Instead, amounts that would otherwise have been paid during that six-month
period will be accumulated and paid, without interest, as soon as
administratively feasible following the end of such six-month period after
termination of employment.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


17



--------------------------------------------------------------------------------



 



Glossary of Definitions
As used in this document, the following terms have the following meanings.
“Basic Employee Group Term Life Coverage” is the lesser of the amount of the
Separated Employee’s group term life coverage in effect on the Separation Date
or 1x base pay for those who are considered New Format (2x base pay for those
who are considered Old Format).
“Credited Service” is as defined in the Retirement Plan.
“Employer” means individually and collectively, Merck Sharp & Dohme Corp., Merck
Holdings, Inc., Merck and Company Incorporated, KBI Enterprises, Inc., Rosetta
Inpharmatics LLC, Merck HDAC Research, LLC, Abmaxis, Inc., Glycofi, Inc. and
Sirna Therapeutics, Inc.
“Merck” means Merck & Co., Inc., ultimate parent of Merck Sharp & Dohme Corp.
“MSD” means Merck Sharp & Dohme Corp.
“MSD Benefits Book” means summary plan descriptions of various employee benefit
plans sponsored by MSD (formerly known as the Merck Benefits Book).
“Retirement Plan” means the Retirement Plan for Salaried Employees of MSD.
“Separation Benefits Plan” means the MSD Separation Benefits Plan for Nonunion
Employees.
“Separation Date” means a Separated Employee’s last day of employment with the
Employer.
“Separated Employees” are certain nonunionized employees of the Employer.
(1) who experience a Separation From Service (as that term is defined in the
Separation Benefits Plan) on or between January 1, 2009 through December 31,
2011; and
(2) who, as of their Separation Date, is:

  •   Less than age 49 or     •   At least age 49 but not yet age 64 with less
than nine years of Credited Service

Separated Employees are only those employees who are designated by MSD as
“Separated Employees.” “Separated Employees” do not include employees who
terminate employment in any way that does not constitute a Separation From
Service as determined by MSD, including employees who resign for any reason.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


18



--------------------------------------------------------------------------------



 



“Separation Letter” means the MSD-provided letter that will describe the Special
Separation Program benefits and include a release of claims against Merck and
its subsidiaries and affiliates, including the Employer and may include such
other terms such as non-solicitation and non-competition provisions, as MSD
determines.
“Separation Letter Return Date” is the date stated in the Separation Letter by
which Separated Employees must sign and return it to MSD.
“Separation Pay Period” is the number of full or partial workweeks for which a
Separated Employee is being paid Separation Pay.
“Special Separation Program” means the separation benefits that Separated
Employees receive if they sign (and, if a revocation period is applicable to
them, do not revoke) the Separation Letter.
Separated Employees
Effective as of November 3, 2009
Revised March 15, 2010


19